Citation Nr: 0418898	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension as 
secondary to service-connected anxiety disorder.

2.  Entitlement to a rating higher than 20 percent for a 
urinary calculi and prostatitis. 

3.  Entitlement to a rating higher than 30 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1960 to February 
1964, and from July 1965 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which in part denied service 
connection for hypertension as secondary to service-connected 
anxiety disorder.  The Board notes that such claim was 
previously denied in a final decision, and thus the Board 
must first address the question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  The present Board 
decision addresses such preliminary question; the merits of 
the claim for secondary service connection is addressed in 
the remand at the end of the decision.

The veteran also appeals the October 1999 RO decision which 
denied an increase in a 20 percent rating for service-
connected urinary calculi and prostatitis, and which denied 
an increase in a 10 percent rating for service-connected 
sinusitis.   A March 2004 RO decision increased the sinusitis 
rating to 30 percent, and the veteran continues to appeal for 
a higher rating.  These increased ratings claims are 
addressed in the remand at the end of the Board decision.


FINDINGS OF FACT

A claim for secondary service connection for hypertension as 
due to service-connected anxiety disorder was denied in a 
February 1987 Board decision, and an application to reopen 
the claim was denied in unappealed RO decisions in March and 
April 1993.  Evidence received since the last final RO 
decision includes some evidence which is not cumulative or 
redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for secondary service connection for hypertension as 
due to service-connected anxiety disorder.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
March 1960 to February 1964, and from July 1965 to June 1970.  
His service medical records do not show hypertension.

In a December 1970 decision, the RO granted service 
connection for an anxiety disorder.

Medical records in 1976 show elevated blood pressure.  At a 
VA examination in October 1976, hypertension was diagnosed.  
Subsequent medical records continue to show hypertension.  

A Board decision in February 1987 denied service connection 
for hypertension on a direct basis and as secondary to 
service-connected disorders (including the anxiety disorder).

In unappealed March and April 1993 decisions, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension 
including as due to the service-connected anxiety disorder.

In May 1999, the veteran filed an application to reopen the 
claim for service connection for hypertension as secondary to 
service-connected anxiety disorder.

A December 2001 VA outpatient record from Dr. J. F. Perez-
Rivas relates that the veteran had requested a statement as 
to how his hypertension was affected by his service-connected 
nervous condition.  The doctor said that control of the 
veteran's blood pressure appeared to have a direct 
relationship with the status of his nervous disorder 
(adjustment disorder with mixed anxiety and depression), and 
that the less stable his nervous disorder was, the greater 
his tendency was to show a higher blood pressure reading.

The veteran has also submitted a copy of part of a medical 
text which mentions that a generalized anxiety disorder may 
have manifestations including increased blood pressure.

II.  Analysis

With respect to the preliminary question of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension as secondary to service-
connected anxiety disorder, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A Board decision in February 1987 denied service connection 
for hypertension on a direct basis and as secondary to 
service-connected disorders (including the anxiety disorder).  
Such decision is final.  38 U.S.C.A. § 7104.  In unappealed 
March and April 1993 decisions, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hypertension including as due to 
the service-connected anxiety disorder.  Those RO decisions 
are also final.  38 U.S.C.A. § 7105.  However, the claim may 
be reopened if, since the last of these final decisions, new 
and material evidence has been submitted, and if the claim is 
thus reopened it is to be be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran applied to 
reopen his claim prior to this date, and thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).]

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).

At the time of the last final RO decision in 1993, the 
medical evidence showed hypertension years after service and 
it did not relate the condition to the service-connected 
anxiety disorder.  Evidence received since then, in addition 
to an excerpt of a medical text, includes a 2001 statement by 
a VA doctor who describes how the veteran's nervous condition 
affects his blood pressure.  This evidence is not cumulative 
or redundant of previously considered evidence, and it is 
significant enough that it should be considered in order to 
fairly decide the merits of the claim.  

That is, the additional evidence is both new and material, 
and thus the claim for secondary service connection for 
hypertension as due to service-connected anxiety disorder is 
deemed to be reopened.  This does not mean that secondary 
service connection is granted; rather the merits of the claim 
will have to be reviewed after the development ordered in the 
below remand.  Manio, supra.


ORDER

The claim for secondary service connection for hypertension 
as due to service-connected anxiety disorder is reopened, and 
to that extent only the appeal is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim for secondary service connection for hypertension as 
due to service-connected anxiety disorder, and as to his 
claims for increased ratings for a genitourinary disorder 
(urinary calculi and prostatitis) and sinusitis.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.   

As to the reopened claim for secondary service connection for 
hypertension, a VA examination with medical opinion is 
warranted, and any additional post-service medical records 
should be secured.  With regard to the claims for increased 
ratings for a genitourinary disorder and sinusitis, the Board 
notes that it has been several years since the last VA 
compensation examinations, the veteran alleges the conditions 
have worsened, and current VA examinations should be 
provided.  Updated treatment records on these conditions 
should also be obtained.

In view of the foregoing, these issues are remanded to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify all sources of post-service VA 
and non-VA treatment for hypertension, 
the records of which are not already in 
the claims folder.  The RO should then 
obtain copies of any such medical records 
identified by the veteran.

2.  The RO should obtain copies of all of 
the veteran's VA treatment records, 
concerning his genitourinary disorder and 
sinusitis, dated during and since 2003, 
and not already in the claims folder.  
The RO should ask him whether he has had 
any non-VA treatment for these conditions 
during this period, and if he has, the RO 
should obtain copies of the related 
medical records.

3.  The RO should have the veteran 
undergo a VA cardiovascular examination, 
with a medical opinion, to determine the 
nature and etiology of his hypertension.  
The claims folder should be provided to 
and reviewed by the doctor.  Based on 
review of historical records and medical 
principles, the doctor should provide a 
medical opinion on the approximate date 
of onset and etiology of the veteran's 
hypertension, including whether 
hypertension was caused by or aggravated 
by his service-connected anxiety 
disorder.  If the doctor believes the 
hypertension has been permanently 
worsened (aggravated) by the service-
connected anxiety disorder, then the 
doctor should attempt to quantify the 
increment of additional chronic 
hypertension disability (in terms of the 
rating schedule criteria for rating 
hypertension) which is attributable to 
the service-connected anxiety disorder.  

4.  The RO should have the veteran 
undergo VA examinations to determine the 
current severity of his service-connected 
genitourinary disorder (urinary calculi 
and prostatitis) and sinusitis.  The 
claims folder should be provided to and 
reviewed by the examiners.  All findings 
necessary for rating the disabilities 
should be provided.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
reopened claim for service connection for 
hypertension as secondary to service-
connected anxiety disorder, and the RO 
should also review the claims for 
increased ratings for the genitourinary 
disorder (urinary calculi and 
prostatitis) and sinusitis.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



